 


114 HR 1288 IH: World War II Merchant Mariner Service Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1288 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Butterfield (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Homeland Security to accept additional documentation when considering the application for veterans status of an individual who performed service as a coastwise merchant seaman during World War II, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the World War II Merchant Mariner Service Act. 2.FindingsCongress makes the following findings: 
(1)The Merchant Marine Act, 1936 established the United States Maritime Commission, and stated as a matter of policy that the United States should have a merchant marine that is “capable of serving as a naval and military auxiliary in time of war or national emergency”. (2)The Social Security Act Amendments of 1939 (Public Law 76–379) expanded the definition of employment to include service “on or in connection with an American vessel under contract of service which is entered into within the United States or during the performance of which the vessel touches at a port in the United States, if the employee is employed on and in connection with such vessel”. 
(3)The Joint Resolution to repeal sections 2, 3, and 6 of the Neutrality Act of 1939, and for other purposes (Public Law 77–294; 55 Stat. 764) repealed section 6 of the Neutrality Act of 1939 (related to the arming of United States vessels) and authorized the President during the national emergency to arm or permit to arm any United States vessel. (4)On February 7, 1942, President Franklin D. Roosevelt, through Executive Order Number 9054, established the War Shipping Administration that was charged with building or purchasing, and operating the civilian shipping vessels needed for the war effort. 
(5)During World War II, United States merchant mariners transported goods and materials through “contested waters” to the various combat theaters. (6)At the conclusion of World War II, United States merchant mariners were responsible for transporting several million members of the United States Armed Forces back to the United States. 
(7)The GI Bill Improvement Act of 1977 (Public Law 95–202) provided that the Secretary of Defense could determine that service for the Armed Forces by organized groups of civilians, or contractors, be considered “active service” for benefits administered by the Veterans Administration. (8)Department of Defense Directive 1000.20 directed that the determination be made by the Secretary of the Air Force, and established the Civilian/Military Service Review Board and Advisory Panel. 
(9)In 1987, three merchant mariners along with the AFL–CIO sued Edward C. Aldridge, Secretary of the Air Force, challenging the denial of their application for veterans status. In Schumacher v. Aldridge (665 F. Supp. 41 (D.D.C. 1987)), the Court determined that Secretary Aldridge had failed to “articulate clear and intelligible criteria for the administration” of the application approval process. (10)During World War II, women were repeatedly denied issuance of official documentation affirming their merchant marine seamen status by the War Shipping Administration. 
(11)Coast Guard Information Sheet #77 (April 1992) identifies the following acceptable forms of documentation for eligibility meeting the requirements set forth in GI Bill Improvement Act of 1977 (Public Law 95–202) and Veterans Programs Enhancement Act of 1998 (Public Law 105–368): (A)Certificate of shipping and discharge forms. 
(B)Continuous discharge books (ship’s deck or engine logbooks). (C)Company letters showing vessel names and dates of voyages. 
(12)Coast Guard Commandant Order of 20 March, 1944, relieved masters of tugs, towboats, and seagoing barges of the responsibility of submitting reports of seamen shipped or discharged on forms, meaning certificates of shipping and discharge forms are not available to all eligible individuals seeking to document their eligibility. (13)Coast Guard Information Sheet #77 (April, 1992) states that “deck logs were traditionally considered to be the property of the owners of the ships. After World War II, however, the deck and engine logbooks of vessels operated by the War Shipping Administration were turned over to that agency by the ship owners, and were destroyed during the 1970s”, meaning that continuous discharge books are not available to all eligible individuals seeking to document their eligibility. 
(14)Coast Guard Information Sheet #77 (April, 1992) states “some World War II period log books do not name ports visited during the voyage due to wartime security restrictions”, meaning that company letters showing vessel names and dates of voyages are not available to all eligible individuals seeking to document their eligibility. 3.Methods for validating certain service considered to be active service by the Secretary of Veterans Affairs (a)In generalFor the purposes of verifying that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the purposes described in subsection (c)(1), the Secretary of Homeland Security shall accept the following: 
(1)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom no applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record is available, the Secretary shall provide such recognition on the basis of applicable Social Security Administration records submitted for or by the individual, together with validated testimony given by the individual or the primary next of kin of the individual that the individual performed such service during the period beginning on December 7, 1941, and ending on December 31, 1946. (2)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom the applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record has been destroyed or otherwise become unavailable by reason of any action committed by a person responsible for the control and maintenance of such form, logbook, or record, the Secretary shall accept other official documentation demonstrating that the individual performed such service during period beginning on December 7, 1941, and ending on December 31, 1946. 
(3)For the purpose of determining whether to recognize service allegedly performed during the period beginning on December 7, 1941, and ending on December 31, 1946, the Secretary shall recognize masters of seagoing vessels or other officers in command of similarly organized groups as agents of the United States who were authorized to document any individual for purposes of hiring the individual to perform service in the merchant marine or discharging an individual from such service. (b)Treatment of other documentationOther documentation accepted by the Secretary of Homeland Security pursuant to subsection (a)(2) shall satisfy all requirements for eligibility of service during the period beginning on December 7, 1941, and ending on December 31, 1946. 
(c)Benefits allowed 
(1)Burial benefits eligibilityService of an individual that is considered active duty pursuant to subsection (a) shall be considered as active duty service with respect to providing burial benefits under chapters 23 and 24 of title 38, United States Code, to the individual. (2)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to subsection (a) may be awarded an appropriate medal, ribbon, or other military decoration based on such service. 
(3)Status of veteranAn individual whose service is recognized as active duty pursuant to subsection (a) shall be honored as a veteran but shall not be entitled by reason of such recognized service to any benefit that is not described in this subsection. (d)Determination of coastwise merchant seamanThe Secretary of Homeland Security shall verify that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman pursuant to this section without regard to the sex, age, or disability of the individual during the period in which the individual served as such a coastwise merchant seaman. 
(e)Definition of primary next of kinIn this section, the term primary next of kin with respect to an individual seeking recognition for service under this section means the closest living relative of the individual who was alive during the period of such service. (f)Effective dateThis Act shall take effect 90 days after the date of the enactment of this Act. 
 
